983 F.2d 1057
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary T. MOORE, Plaintiff-Appellant,v.MNC COMMERCIAL CORPORATION, formerly doing business asMaryland National Industrial Finance Corporation,Defendant-Appellee.
No. 92-1460.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 5, 1992Decided:  December 31, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-91-2953-HM)
Gary T. Moore, Appellant Pro Se.
K. Donald Proctor, Miles & Stockbridge, Towson, Maryland, for Appellee.
D.Md.
Affirmed.
Before PHILLIPS and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Gary T. Moore appeals from the district court's order granting Defendant's motion to dismiss Moore's complaint under Fed.  R. Civ. P. 12(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Moore v. MNC Financial Corp., No. CA-91-2853-HM (D. Md. Mar. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED